DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/16/2020 has been entered. Claims 1-2, 4-8, and 10-12 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection of claims 1-2 and 4-11 previously set forth in the Non-Final Office Action mailed 09/16/2020. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“an image generating unit” in claims 1 and 12, line 2. Interpreted as a part of the ultrasonic diagnostic apparatus 100 [0088], implemented as a module of a central processing unit (CPU) with specialized software [0046]-[0047].
“a regression estimate generating unit” in claims 1 and 12, line 7. Interpreted as a part of the ultrasonic diagnostic apparatus 100 [0088], implemented as a module of a central processing unit (CPU) with specialized software [0046]-[0047]. 
“an image synthesis unit” in claims 1 and 12, lines 15 and 14. Interpreted as a part of the ultrasonic diagnostic apparatus 100 [0088], implemented as a module of a central processing unit (CPU) with specialized software [0046]-[0047].

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, and 7-8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al. (US 20140046187), hereinafter Taniguchi, in view of Jago (US 6547732), hereinafter, Jago, and Adsumilli et al (US 10003768), hereinafter, Adsumilli.
Regarding claim 1, Taniguchi teaches an ultrasonic diagnostic apparatus (100, figs. 1-2, [0077]) comprising: 
o, +10o and -10o” [0100], fig. 3), respectively, on the basis of reception signals which an ultrasound probe (an ultrasound probe 2 [0077], Fig. 1) has generated on the basis of reflected ultrasonic waves received from a reflecting surface of a subject body by transmitting ultrasonic waves (“The ultrasound probe 2 transmits ultrasound waves (transmission ultrasound waves) into a subject such as a living object (not shown) and also receives reflected waves that reflected off inside the subject (reflection ultrasound waves: echo)” [0077], Figs. 1-2) at the plurality of different steering angles ([0100], fig. 3) and 
an image synthesis unit configured to perform weighting on the plurality of ultrasound image data items and synthesize the plurality of ultrasound imaqe data items, thereby generating a synthetic image data item (“As the synthesis method to be set, the spatial compounding is performed by weighting each of the obtained component image data sets of the three scan regions, and synthetic image data is generated.  For example, … the spatial compounding is to be performed by carrying out larger rate weighting to those component image data sets that visualize the anisotropic site clearer; such as, the weighting rates being set to 50% and 40% for the two component image data sets in which the anisotropic site is clearly visualized and the weighting rate being set to 10% for the other component image dataset.” [0100]; "The image processing unit 15 carries out weighting of the component image data sets according to the determination results of the position of the anisotropic site obtained by the anisotropic site detection unit 16 to generates synthetic image data." [0139], fig. 2; "synthetic image data is generated…. The control unit 19 controls the image generation unit 14 and the image processing unit 15 and generates component image data sets of the scan regions according to the receive 
Taniguchi teaches performing analysis on the basis of the plurality of different steering angles and the plurality of ultrasound image data items corresponding to the plurality of different steering angles and generating predetermined weighting values on the basis of the result of the analysis (“On the other hand, if ultrasound waves are transmitted to the anisotropic site F which is a fibrous tissue such as a ligament or a tendon as shown in FIG. 6A, the ultrasound waves reflects with a constant directionality as shown in FIG. 6B.  Therefore, most of the reflection ultrasound waves which reflected off the anisotropic site F are not received by the ultrasound probe 2, and an ultrasound image with bad visibility in which the anisotropic site F is missing is to be obtained.” [0096], Fig. 6; “the weighting rates being set to 50% and 40% for the two component image data sets in which the anisotropic site is clearly visualized and the weighting rate being set to 10% for the other component image dataset.” [0100]).

Taniguchi does not teach a regression estimate generating unit configured to perform regression analysis on the basis of the plurality of different steering angles and the plurality of ultrasound image data items corresponding to the plurality of different steering angles, obtain a coefficient of a regression equation as a result of performing the regression analysis and generate regression estimates.
However, Jago discloses adaptive image processing for spatial compounding, which is analogous art. Jago teaches a regression estimate generating unit (“the spatial compounding processor 30 of FIG. 1” Col. 6, l. 30-49) configured to perform regression analysis (“a polynomial … fit to the echo sample values” Col. 4, l. 26-29) on the basis of the plurality of different steering angles (“steering angle echo values 130, 131, 132,” Col. 4, l. 17-32) and the Note that coefficients of the polynomial will be determined as a result of performing the regression analysis, which is at least one parameter from the group of parameters).
Therefore, based on Jago’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Taniguchi to use a regression estimate generating unit configured to perform regression analysis on the basis of the plurality of different steering angles and the plurality of ultrasound image data items corresponding to the plurality of different steering angles and 
generate regression estimates, obtain a coefficient of a regression equation as a result of performing the regression analysis and generate regression estimates, as taught by Jago, in order to facilitate image synthesis with improved resolution of anisotropic sites (Taniguchi: [0100]).  In the combined invention of Taniguchi and Jago, regression estimates are values of the polynomials that are used to fit the data, with the constants of these polynomials being optimized 
While Taniguchi as modified by Jago teaches that the regression estimates provide the basis for weight assignment, Taniguchi as modified by Jago further does not teach generating regression estimates which are predetermined weighting values (“a plurality of differing weights” Claims 1, 8) as functions of the coefficient of the regression equation obtained by the regression analysis.
However, Adsumilli discloses an apparatus and methods for frame interpolation based on spatial considerations, which is analogous art. Adsumilli teaches generating regression estimates (“generate one or more frames … based at least in part on the ascribed plurality of differing weights;”  claim 1) which are predetermined weighting values (“plurality of differing weights;”  claim 1) as functions of the coefficient of the regression equation (“one or more polynomial coefficients” Claim 8) obtained by the regression analysis (“The following illustrative examples are two (2) such lens distortions functions using a 4th order polynomial: … In the foregoing equations, … K.sub.1-K.sub.4 are the polynomial coefficients.” Col. 21, l. 40-54; “generate one or more optical flow parameters from the two or more frames of captured video data;  for each frame of the two or more frames of captured video data, ascribe a plurality of differing weights based on one or more of the one or more capture parameters and/or the one or more optical flow parameters;  generate one or more frames of interpolated video data for the two or more frames of captured video data based at least in part on the ascribed plurality of differing weights;”  claim 1. “The computerized apparatus of claim 7, wherein the plurality of differing weights are ascribed as a function of … one or more polynomial coefficients.” Claim 8).

Regarding claim 2, Taniguchi modified by Jago and Adsumilli teaches the ultrasonic diagnostic apparatus according to claim 1.
Additionally, Taniguchi as modified by Jago and Adsumilli also provides the regression estimate generating unit (Jago: “the spatial compounding processor 30 of FIG. 1” Col. 6, l. 30-49) that uses the regression analysis to generate the regression estimates (Jago: “a polynomial having a quadratic shape (within a margin of error) can be fit to the echo sample values” Col. 4, l. 26-32).
Therefore, based on Jago’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Taniguchi, Jago, and Adsumilli to have the regression estimate generating unit that uses the regression analysis to generate the regression estimates, as taught by Jago, in order to facilitate identification of an anisotropic target (Jago: Col. 4, l. 26-32).  In the combined invention of Taniguchi, Adsumilli, and Jago, the regression estimates are such that the predetermined weighting values for areas of the ultrasound image data items corresponding to tissues in the subject body having reflecting surfaces inclined with respect to a transmission direction of the ultrasonic waves become relatively large and the predetermined weighting values for the other areas become relatively small (Taniguchi: “the anisotropic site F” According to fig. 6 of Taniguchi, the anisotropic site has reflecting surfaces that are inclined with respect to the probe).

Regarding claim 5, Taniguchi modified by Jago and Adsumilli teaches the ultrasonic diagnostic apparatus according to claim 1.
Taniguchi teaches that the image synthesis unit performs alpha blending on the plurality of ultrasound image data items ("The image processing unit 15 carries out weighting of the component image data sets according to the determination results of the position of the anisotropic site obtained by the anisotropic site detection unit 16” to generate “synthetic image data." [0139], fig. 2; "synthetic image data is generated…. The control unit 19 controls the image generation unit 14 and the image processing unit 15 and generates component image data sets of the scan regions according to the receive signals obtained by performing the ultrasound scanning as described above (step S102)."  [0142], fig. 2) with respect to each of predetermined areas ("each of the scan regions" [0137]) corresponding to the plurality of steering angles (steering angles of  0o, +10o and -10o [0100], fig. 3), thereby generating a synthetic image data item ("synthetic image data is generated” [0142]).
Additionally, Taniguchi as modified by Jago and Adsumilli teaches the image synthesis using the regression estimates (Jago: “FIG. 3c illustrates a group of steering angle echo values 130, 131, 132, etc. which are seen to be distinctly peaked for a particular insonification direction 131… A distribution of values such as this is characteristic of an anisotropic target such as a specular interface in the body... If sufficient points are acquired to encompass the peak … the 
Therefore, based on Jago’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Taniguchi, Jago, and Adsumilli to have the image synthesis using the regression estimates and to use first output values acquired by inputting pixel values to a first function and second output values acquired by inputting pixel values to a second function, as taught by Jago, in order to facilitate identification of an anisotropic target (Jago: Col. 4, l. 26-32).
Regarding claim 7, Taniguchi modified by Jago and Adsumilli teaches the ultrasonic diagnostic apparatus according to claim 5.
Taniguchi as modified by Jago and Adsumilli also provides the first function and the second function which are functions for obtaining any one value of a mean value, a maximum value, a minimum value, a median value, a variance, and a standard deviation with respect to input values (Jago: "the use of a median or min-max or minimum value of the range by the echo combiner" Col. 4, l. 40-42. “Other combining algorithms may be employed in a particular constructed embodiment of the invention.  For example, geometric mean processing and/or r.m.s.  processing may be employed if desired.” Col. 4, l. 46-49). 

Regarding claim 8, Taniguchi teaches an image synthesis method of an ultrasonic diagnostic apparatus (100, figs. 1-3, [0077], [0100]) comprising: 
based on reception signals which an ultrasound probe (an ultrasound probe 2 [0077], Fig. 1) has generated on a basis of reflected ultrasonic waves received from a reflecting surface of a subject body by transmitting ultrasonic waves at a plurality of different steering angles (“The ultrasound probe 2 transmits ultrasound waves (transmission ultrasound waves) into a subject such as a living object (not shown) and also receives reflected waves that reflected off inside the subject (reflection ultrasound waves: echo)” [0077], Figs. 1-2) at the plurality of different steering angles ([0100], fig. 3), 
generating a plurality of ultrasound image data items from the reception signals (“The ultrasound probe 2 transmits ultrasound waves (transmission ultrasound waves) into a subject such as a living object (not shown) and also receives reflected waves that reflected off inside the subject (reflection ultrasound waves: echo)” [0077], Figs. 1-2) corresponding to the plurality of different steering angles, respectively (“steering angles of  0o, +10o and -10o” [0100], fig. 3); 

performing weighting on the plurality of ultrasound image data items, and synthesizing the plurality of ultrasound imaqe data items, thereby generating a synthetic image data item (“As the synthesis method to be set, the spatial compounding is performed by weighting each of the obtained component image data sets of the three scan regions, and synthetic image data is generated.  For example, … the spatial compounding is to be performed by carrying out larger rate weighting to those component image data sets that visualize the anisotropic site clearer; such as, the weighting rates being set to 50% and 40% for the two component image data sets in which the anisotropic site is clearly visualized and the weighting rate being set to 10% for the other component image dataset.” [0100]; "The image processing unit 15 carries out weighting of the component image data sets according to the determination results of the position of the anisotropic site obtained by the anisotropic site detection unit 16” to generate “synthetic image data." [0139], fig. 2; "synthetic image data is generated…. The control unit 19 controls the image generation unit 14 and the image processing unit 15 and generates component image data sets of the scan regions according to the receive signals obtained by performing the ultrasound scanning as described above (step S102)."  [0142], fig. 2).
Taniguchi teaches that anisotropic sites are given larger weights to show them clearly (“the weighting rates being set to 50% and 40% for the two component image data sets in which the anisotropic site is clearly visualized and the weighting rate being set to 10% for the other component image dataset.” [0100]).
 obtained by the regression analysis; and performing weighting on the plurality of ultrasound image data items based on the regression estimates.
However, Jago discloses adaptive image processing for spatial compounding, which is analogous art. Jago teaches performing regression analysis (“a polynomial … fit to the echo sample values” Col. 4, l. 26-29) on the basis of the plurality of different steering angles and the plurality of ultrasound image data items corresponding to the plurality of different steering angles, wherein a coefficient of a regression equation (coefficients of a polynomial, Col. 4, l. 26-29) is obtained by the regression analysis (“a polynomial having a quadratic shape (within a margin of error) can be fit to the echo sample values” Col. 4, l. 26-29. “FIG. 3c illustrates a group of steering angle echo values 130, 131, 132, etc. which are seen to be distinctly peaked for a particular insonification direction 131… A distribution of values such as this is characteristic of an anisotropic target such as a specular interface in the body... If sufficient points are acquired to encompass the peak … the characteristic may be identified if a polynomial having a quadratic shape (within a margin of error) can be fit to the echo sample values.” Col. 4, l. 17-32. Note that coefficients of the polynomial will be determined as a result of performing the regression analysis); 
generating regression estimates obtained by the regression analysis (“polynomial having a quadratic shape … fit to the echo sample values.” Col. 4, l. 17-32).

While Taniguchi as modified by Jago teaches that the regression estimates provide the basis for weight assignment, Taniguchi as modified by Jago further does not teach generating regression estimates which are predetermined weighting values based on the coefficient of the regression equation obtained by the regression analysis.
However, Adsumilli discloses an apparatus and methods for frame interpolation based on spatial considerations, which is analogous art. Adsumilli teaches generating regression estimates which are predetermined weighting values (“plurality of differing weights;”  claim 1) based on the coefficient of the regression equation (“one or more polynomial coefficients” Claim 8) obtained by the regression analysis (“The following illustrative examples are two (2) such lens distortions functions using a 4th order polynomial: … In the foregoing equations, … K.sub.1-K.sub.4 are the polynomial coefficients.” Col. 21, l. 40-54; “generate one or more optical flow parameters from the two or more frames of captured video data;  for each frame of the two or more frames of captured video data, ascribe a plurality of differing weights based on one or more of the one or more capture parameters and/or the one or more optical flow parameters;  generate one or more frames of interpolated video data for the two or more frames of captured video data 
Therefore, based on Adsumilli’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Taniguchi and Jago to generate regression estimates which are predetermined weighting values based on the coefficient of the regression equation obtained by the regression analysis, as taught by Adsumilli, in order to facilitate frame interpolation (Adsumilli: Claims 1, 8).  
Regarding claim 12, Taniguchi teaches an ultrasonic diagnostic apparatus (100, figs. 1-2, [0077]) comprising: 
an image generating unit (14, fig. 2) configured to generate a plurality of different ultrasound image data items corresponding to a plurality of different steering angles (“steering angles of  0o, +10o and -10o” [0100], fig. 3), respectively, on the basis of reception signals which an ultrasound probe (an ultrasound probe 2 [0077], Fig. 1) has generated on the basis of reflected ultrasonic waves received from a reflecting surface of a subject body by transmitting ultrasonic waves (“The ultrasound probe 2 transmits ultrasound waves (transmission ultrasound waves) into a subject such as a living object (not shown) and also receives reflected waves that reflected off inside the subject (reflection ultrasound waves: echo)” [0077], Figs. 1-2) at the plurality of different steering angles ([0100], fig. 3) and 
an image synthesis unit configured to perform weighting on the plurality of ultrasound image data items and synthesize the plurality of ultrasound imaqe data items, thereby generating a synthetic image data item (“As the synthesis method to be set, the spatial compounding is 
Taniguchi teaches performing analysis on the basis of the plurality of different steering angles and the plurality of ultrasound image data items corresponding to the plurality of different steering angles and generating predetermined weighting values on the basis of the result of the analysis (“On the other hand, if ultrasound waves are transmitted to the anisotropic site F which is a fibrous tissue such as a ligament or a tendon as shown in FIG. 6A, the ultrasound waves reflects with a constant directionality as shown in FIG. 6B.  Therefore, most of the reflection ultrasound waves which reflected off the anisotropic site F are not received by the ultrasound probe 2, and an ultrasound image with bad visibility in which the anisotropic site F is missing is to be obtained.” [0096], Fig. 6; “the weighting rates being set to 50% and 40% for the two 
the image synthesis unit that performs alpha blending on the plurality of ultrasound image data items ("The image processing unit 15 carries out weighting of the component image data sets according to the determination results of the position of the anisotropic site obtained by the anisotropic site detection unit 16” to generate “synthetic image data." [0139], fig. 2; "synthetic image data is generated…. The control unit 19 controls the image generation unit 14 and the image processing unit 15 and generates component image data sets of the scan regions according to the receive signals obtained by performing the ultrasound scanning as described above (step S102)."  [0142], fig. 2) with respect to each of predetermined areas ("each of the scan regions" [0137]) corresponding to the plurality of steering angles (steering angles of  0o, +10o and -10o [0100], fig. 3), thereby generating a synthetic image data item ("synthetic image data is generated” [0142]).

Taniguchi does not teach a regression estimate generating unit configured to perform regression analysis on the basis of the plurality of different steering angles and the plurality of ultrasound image data items corresponding to the plurality of different steering angles, obtain at least one parameter as a result of performing the repression analysis from the group of parameters consisting of a coefficient of a repression equation, a residual sum of squares, and a determination coefficient and generate regression estimates; the image synthesis using the regression estimates and using first output values acquired by inputting pixel values to a first function and second output values acquired by inputting pixel values to a second function.
However, Jago discloses adaptive image processing for spatial compounding, which is analogous art. Jago teaches a regression estimate generating unit (“the spatial compounding Note that coefficients of the polynomial will be determined as a result of performing the repression analysis, which is at least one parameter from the group of parameters);
the image synthesis using the regression estimates (“FIG. 3c illustrates a group of steering angle echo values 130, 131, 132, etc. which are seen to be distinctly peaked for a particular insonification direction 131… A distribution of values such as this is characteristic of an anisotropic target such as a specular interface in the body... If sufficient points are acquired to encompass the peak … the characteristic may be identified if a polynomial having a quadratic shape (within a margin of error) can be fit to the echo sample values.” Col. 4, l. 17-32) and using 
Therefore, based on Jago’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Taniguchi to use a regression estimate generating unit configured to perform regression analysis on the basis of the plurality of different steering angles and the plurality of ultrasound image data items corresponding to the plurality of different steering angles and 
generate regression estimates, obtain at least one parameter as a result of performing the repression analysis from the group of parameters consisting of a coefficient of a repression equation, a residual sum of squares, and a determination coefficient and generate regression estimates, the image synthesis using the regression estimates and to use first output values acquired by inputting pixel values to a first function and second output values acquired by inputting pixel values to a second function, as taught by Jago, in order to facilitate image synthesis with improved resolution of anisotropic sites (Taniguchi: [0100]).  In the combined invention of Taniguchi and Jago, regression estimates are values of the polynomials that are used to fit the data, with the constants of these polynomials being optimized to obtain the best fit. The regression estimates provide the basis for weight assignment because the regression is used to find the image areas that are assigned larger weights.

However, Adsumilli discloses an apparatus and methods for frame interpolation based on spatial considerations, which is analogous art. Adsumilli teaches generating regression estimates which are predetermined weighting values (“plurality of differing weights;”  claim 1) as functions of the at least one parameter obtained by the regression analysis (“The following illustrative examples are two (2) such lens distortions functions using a 4th order polynomial: … In the foregoing equations, … K.sub.1-K.sub.4 are the polynomial coefficients.” Col. 21, l. 40-54; “generate one or more optical flow parameters from the two or more frames of captured video data;  for each frame of the two or more frames of captured video data, ascribe a plurality of differing weights based on one or more of the one or more capture parameters and/or the one or more optical flow parameters;  generate one or more frames of interpolated video data for the two or more frames of captured video data based at least in part on the ascribed plurality of differing weights;”  claim 1. “The computerized apparatus of claim 7, wherein the plurality of differing weights are ascribed as a function of … one or more polynomial coefficients.” Claim 8).
Therefore, based on Adsumilli’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Taniguchi and Jago to generate regression estimates which are predetermined weighting values as functions of the at least one parameter obtained by the .  


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi, Jago, and Adsumilli as applied to claim 1, and further in view of Rodriguez-Llorente et al (US 20140073937), hereinafter Rodriguez-Llorente.
Regarding claim 4, Taniguchi modified by Jago and Adsumilli teaches the ultrasonic diagnostic apparatus according to claim 1.
Taniguchi as modified by Jago and Adsumilli additionally teaches a single regression analysis (Jago: “a polynomial … fit to the echo sample values” Col. 4, l. 26-29) performed by the regression estimate generating unit (Jago: “the spatial compounding processor 30 of FIG. 1” Col. 6, l. 30-49).
Therefore, based on Jago’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Taniguchi, Jago, and Adsumilli to have a single regression analysis performed by the regression estimate generating unit, as taught by Jago, in order to facilitate image synthesis with improved resolution of anisotropic sites (Taniguchi: [0100]).  
Taniguchi as modified by Jago and Adsumilli does not teach that the regression estimates are the inclinations of primary regression equations obtained by the single regression analysis.  
However, Rodriguez-Llorente discloses methods and systems for conditioning physiological information using a normalization technique, including ultrasound signals ("ultrasound signals" [0211]), which is analogous art. Rodriguez-Llorente teaches that the 
Therefore, based on Rodriguez-Llorente’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Taniguchi, Jago, and Adsumilli to have the regression estimates that are the inclinations of primary regression equations obtained by the single regression analysis, as taught by Rodriguez-Llorente, in order to facilitate image synthesis by using a linear regression applicable to a broad range of signal distributions, which can help improve image clarity.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi, Jago, and Adsumilli as applied to claim 1, and further in view of Hossack et al. (US 6511426), hereinafter Hossack.
Regarding claim 6, Taniguchi modified by Jago and Adsumilli teaches the ultrasonic diagnostic apparatus according to claim 1.
o, +10o and -10o [0100], fig. 3), thereby generating a synthetic image data item ("synthetic image data is generated” [0142]).
Additionally, Taniguchi as modified by Jago and Adsumilli teaches the image synthesis using the regression estimates (Jago: “FIG. 3c illustrates a group of steering angle echo values 130, 131, 132, etc. which are seen to be distinctly peaked for a particular insonification direction 131… A distribution of values such as this is characteristic of an anisotropic target such as a specular interface in the body... If sufficient points are acquired to encompass the peak … the characteristic may be identified if a polynomial having a quadratic shape (within a margin of error) can be fit to the echo sample values.” Col. 4, l. 17-32) and using first output values acquired by inputting pixel values to a first function and second output values acquired by inputting pixel values to a second function  (Jago: "the use of a median or min-max or minimum value of the range by the echo combiner" Col. 4, l. 40-42. “Other combining algorithms may be employed in a particular constructed embodiment of the invention.  For example, geometric mean processing and/or r.m.s.  processing may be employed if desired.” Col. 4, l. 46-49).

Taniguchi as modified by Jago and Adsumilli does not teach using a fixed coefficient which is a predetermined fixed value for the image synthesis.
However, Hossack discloses medical diagnostic ultrasound system and method for versatile processing, which is analogous art. Hossack teaches using a fixed coefficient which is a predetermined fixed value (“the user inputs the amount of compounding.  For example, the user selects one of various filters or selects one or more of various filter parameters.” Col. 13, l. 28- 35). 
Therefore, based on Hossack’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Taniguchi, Jago, and Adsumilli to use a fixed coefficient which is a predetermined fixed value, as taught by Hossack, in order to facilitate image synthesis by allowing an operator to adjust image synthesis as required for better image clarity (Hossack: Col. 13, l. 28- 35). 

s 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi, Jago, and Adsumilli as applied to claim 1, and further in view of Bratteli et al (US 6017313), hereinafter, Bratteli.
Regarding claim 10, Taniguchi modified by Jago and Adsumilli teaches the ultrasonic diagnostic apparatus according to claim 1.
Taniguchi as modified by Jago and Bratteli does not teach that the regression estimates are further based on a residual sum of squares.
However, Bratteli discloses an apparatus and method for blood pressure pulse waveform contour analysis, which is analogous art. Bratteli teaches that the regression estimates are further based on a residual sum of squares (Bratteli: “MSE, …MSE=” Col. 9, l. 46-64. MSE is a residual sum of squares).
Therefore, based on Bratteli’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Taniguchi, Jago, and Adsumilli to have the regression estimates that are further based on a residual sum of squares, as taught by Bratteli, in order to facilitate the weighting by accounting for the goodness of a curve fit (Bratteli: Col. 5, l. 32-35; Col. 9, l. 46-64).  
Regarding claim 11, Taniguchi modified by Jago and Adsumilli teaches the ultrasonic diagnostic apparatus according to claim 1.
Taniguchi as modified by Jago and Bratteli does not teach that the regression estimates are further based on a determination coefficient.
However, Bratteli discloses an apparatus and method for blood pressure pulse waveform contour analysis, which is analogous art. Bratteli teaches that a determination coefficient 
Therefore, based on Bratteli’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Taniguchi, Jago, and Adsumilli to have that the regression estimates that are further based on a determination coefficient, as taught by Bratteli, in order to facilitate the weighting by accounting for the goodness of a curve fit (Bratteli: Col. 5, l. 32-35; Col. 9, l. 46-64).  

Response to Arguments
                                                         
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive. 
Response to the 35 U.S.C. §103 rejection arguments on pages 8-11 of the REMARKS.
Claims 1-2, 4-8, and 10-12                
The Applicant argues that “Bratteli discloses only that the weighting factor is a function of R2. Bratteli does not disclose using a coefficient of a regression equation to determine a weighting factor. Thus, the combination of Taniguchi, Jago, and Bratteli fails to disclose, teach, or suggest "a regression estimate generating unit configured to perform regression analysis ... obtain a coefficient of a regression equation as a result of performing the regression analysis, and generate regression estimates which are predetermined weighting values as functions of the coefficient of the regression equation obtained by the regression analysis", as now expressly recited in independent claim 1… Independent claim 8 is amended to include limitations similar .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Seo et al (US 20170071577) teaches sequentially transmitting at different PRFs ([0024]).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 




/AB/Examiner, Art Unit 3793              



/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793